Citation Nr: 1448388	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  06-14 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for myelodysplastic syndrome.

4.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  The Veteran died on April [redacted], 2009.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

After the Veteran's death in 2009, the Appellant requested that she be substituted for the Veteran in her capacity as the Veteran's surviving spouse.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2014) (a surviving spouse may be substituted in place of a Veteran who has died on or after October 10, 2008).  The Board may proceed to adjudicate this claim on this basis because there is no dispute that the Appellant is the Veteran's surviving spouse and is a person eligible for substitution.  Id.  (a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)").

This appeal was processed using VA's paperless claims processing system.  Accordingly, any future consideration of the Appellant's case should take into consideration the existence of this electronic record.






FINDING OF FACT

The weight of the competent evidence of record is against a finding that the Veteran had bilateral hearing loss, tinnitus, myelodysplastic syndrome, or vertigo that was related to his active military service.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss, tinnitus, vertigo and myelodysplastic syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated February 2003 and July 2003 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim before the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the February 2003 and July 2003 VCAA letters.  Instead, in August 2009, pursuant to the Court's holding in Dingess, the Appellant was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the August 2009 Dingess notice, the Appellant has been provided with several readjudications of her claims, and the Board finds that there has been no prejudice to the Appellant requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, VA has done everything reasonably possible to assist the Appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  The evidence contains all pertinent and identified VA and private treatment records.  The Veteran's service treatment records were also obtained, and extensive research was conducted to determine whether in fact the Veteran was exposed to radiation in service.  

Unfortunately, the Veteran's service personnel records were among those presumably lost in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  With respect to the Veteran's missing personnel records, the Board observes that when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Veteran's personnel records would be futile.  Furthermore, the Board finds that alternative historical records relating to the Veteran's military service have adequately addressed the question of whether the Veteran was exposed to radiation in service.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  The Board has kept this unfortunate situation in mind while addressing the Appellant's claim, and it is mindful that it has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The third factor requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278 1279.  

With respect to the Veteran's claim for service connection for a bilateral hearing loss disability, the evidence of record does not establish that the Veteran experienced bilateral hearing loss for VA compensation purposes during his lifetime.  That is, no audiometric testing was provided to establish a current disability.  Accordingly, the Board finds that a VA opinion is not required with respect to this claim, because the evidence does not demonstrate that the Veteran experienced a bilateral hearing loss disability during his lifetime.  38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim for service connection for tinnitus, the evidence of record does not contain competent evidence suggesting a connection between the Veteran's tinnitus and his military service.  Instead, the only evidence that the Veteran's claimed tinnitus is related to his military service are conclusory generalized lay statements, which are unsupported by even speculative medical evidence or evidence of even the existence of this problem until many years after service.  Accordingly, the Board finds that a VA opinion is not required with respect to this claim, because the evidence does not indicate that tinnitus might have been associated with the Veteran's service.  38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA medical opinion has not been provided with respect to the Veteran's claims for myelodysplastic syndrome and vertigo, but one is not required.  The contention in this case is only that the Veteran's myelodysplastic syndrome and vertigo are related to in-service radiation exposure; and neither the Appellant nor the Veteran contended that these disabilities were treated in service or related to any other incident of service.  The Board's decision finds that the Veteran was not exposed to unsafe levels of radiation in service.  Accordingly, the Board finds that a VA opinion is not required with respect to these claims, because the Board has found that the Veteran did not experience an in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In May 2006, the Veteran requested a hearing before a member of the Board, and in April 2014, the Appellant withdrew her request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Bilateral Hearing Loss Disability and Tinnitus

The Appellant contends that the Veteran had bilateral hearing loss and tinnitus as a result of military noise exposure.  Prior to the Veteran's death, he had asserted that flying in the large bombers during his service in World War II was quite loud.  The Board does not dispute this assertion and will concede the fact that the Veteran did in fact experience military noise exposure as he described.  38 U.S.C.A. § 1154.

However, military noise exposure alone is not considered to be a disability; rather it must be shown to cause a hearing loss disability or tinnitus in order for service connection to be granted.

The Board will address the claims of hearing loss and tinnitus together because both are alleged to have been caused by the Veteran's exposure to loud noise in service.

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to the Veteran's claim for service connection for a bilateral hearing loss disability, service connection for impaired hearing is established only when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

VA considers impaired hearing to be a disability when (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or; (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or; (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

A November 2004 audiology consultation indicates that at that time the Veteran had mild to moderately-severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  While this evidence supports a finding that the Veteran had a hearing impairment, the Board observes no medical evidence of record demonstrating objective audiological or speech recognition testing results consistent with a finding that the Veteran suffered from a bilateral hearing loss "disability" for VA purposes.  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157   (1993).  As such, it is possible that the Veteran could have had a hearing loss disability per Hensley but not per VA regulations.

With respect to the Veteran's lay statements regarding difficulty hearing, the Board has no reason to doubt that he experienced diminished hearing acuity during his lifetime.  The Veteran is competent to testify as to such and the Board has no reason to doubt his credibility.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unfortunately, as noted above, the evidence of record does not contain findings from audiometric testing which that established hearing loss for VA purposes, and neither the Veteran, nor the Appellant, as laypersons, is competent to establish that the Veteran had a hearing loss "disability" for VA purposes, as this is a medically complex question.  Thus, while the Veteran's hearing may have been impaired during his lifetime, neither the Veteran's statements nor the Appellant's statements are sufficient themselves to establish a bilateral hearing loss disability.  

The Veteran's claim for service connection for a bilateral hearing loss disability fails on this basis alone.  

With respect to the Veteran's claim for service connection for tinnitus, as a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   Charles v. Principi, 16 Vet. App. 370 (2002).  The Board observes no complaints of or treatments for tinnitus in service or for many years thereafter.  

The Veteran separated from service in 1946.  In February 2003, he reported experiencing bilateral tinnitus, and in November 2004 and January 2005, the Veteran complained of tinnitus to an audiologist.  In May 2006, the Veteran claimed that he was exposed to excessive noise as a member of an aircraft crew in service.  Thus, the evidence demonstrates both a current disability and the occurrence of an in-service event.  

A connection between the Veteran's tinnitus and his military service, though, has not been demonstrated.  The Board observes no medical evidence of record connecting the Veteran's tinnitus to his military service.  The Veteran first claimed to experience tinnitus in February 2003, well over 50 years after his separation from active duty service.  The Veteran did not contend that he had experienced symptoms associated with tinnitus since service, only that he currently experienced tinnitus.  

To the extent that the Veteran believed, or the Appellant believes, that his tinnitus was related to his military noise exposure, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (that is, experiencing physical symptoms such as ringing in the ears).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, in this case, the Board has conceded that the Veteran experienced tinnitus based only on the Veteran's lay statements.

Unfortunately, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of tinnitus, the issue of causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this case, the Veteran has not shown the competence to opine that his military service caused the tinnitus which he first reported the appearance of some 50 years after the conclusion of his military service.

The Board notes that tinnitus is not listed among the chronic diseases for which service connection may be established based on either a legal presumption or a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Even so, the Veteran did not argue that he had experienced symptoms associated with his tinnitus continuously since service.  Instead, he first complained of the symptoms associated with tinnitus some 50 years after the conclusion of his military service.  Moreover, the Veteran's claims file is absent a medical opinion of record even suggesting that his tinnitus might be related.

While the Board greatly regrets the loss of the Veteran and greatly admires the service he provided his country, the fact remains that during his lifetime, he did not provide sufficient information upon which to base a grant of service connection for tinnitus, and he did not provide sufficient information about the onset or duration of his tinnitus that would allow a medical professional to provide an opinion as to the etiology of it. 

In sum, the evidence does not demonstrate that the Veteran had a bilateral hearing loss disability, and it does not demonstrate a connection between the Veteran's tinnitus and his active service.  Accordingly, the claims of service connection for bilateral hearing loss and tinnitus are denied.

Service Connection for Myelodysplastic Syndrome and Vertigo

The Appellant contends that the Veteran suffered from myelodysplastic syndrome and vertigo as a result of active duty service.  The Board will address these claims together because the Appellant claims that both are related to the Veteran's exposure to ionizing radiation in service.

Service connection for disorders claimed as due to exposure to ionizing radiation may be established in three different ways: (a) for radiation-exposed veterans, on a presumptive basis; (b) for radiogenic disease, on a direct basis after specified development procedures are conducted, or; (c) on a direct basis by showing that the disease was incurred during or aggravated by service.  The Board will address each of these means of establishing service connection.

With respect to the first of the above-described methods of establishing service connection, "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A) (West 2002); 38 C.F.R. § 3.309(d)(3)(i) (2014).  "Radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  38 U.S.C.A. § 1112(c)(3)(B) (West 2002); 38 C.F.R. § 3.309(d)(3)(ii) (2014).  In the instant case, the evidence of record does not establish that the Veteran participated in any of these activities.  As such, the Veteran is not considered to be a "radiation-exposed veteran," and presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is therefore unwarranted.

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed veteran," service connection can still be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show that: (1) the veteran was exposed to ionizing radiation in service; (2) the veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b) (2014).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes all forms of leukemia except chronic lymphatic leukemia, cancer of the thyroid, breast, lung, bone, liver, skin, esophagus, stomach, colon, pancreas, kidney, urinary bladder, and salivary gland, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b) (2014).  The Appellant is not entitled to the procedural advantages of 38 C.F.R. § 3.311 both because the claimed disabilities of myelodysplastic syndrome and vertigo are not among the above-listed radiogenic diseases and because the probative evidence is against a finding that the Veteran was exposed to ionizing radiation in service.  

Having considered the possibility of both presumptive service connection and the application of the provisions of 38 C.F.R. § 3.311, the Board must also consider service connection without reference to the radiation regulations.  As noted above, the regulations governing service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) ; see also 38 C.F.R. § 3.312 (2014).  Direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that neither myelodysplastic syndrome nor vertigo are listed among the chronic diseases for which service connection may be established based on either a legal presumption or a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, while the evidence may indicate that the Veteran had the disabilities currently claimed, the claim fails because the evidence of record fails to establish radiation exposure during the Veteran's military service.  A review of the Veteran's service treatment records reveals no complaints of or treatments for conditions approximating myelodysplastic syndrome or vertigo.  Indeed, neither the Veteran nor the Appellant, has argued that the Veteran was treated for such symptoms in-service.  Instead, the Veteran stated that he was exposed to radiation in service while serving as a member of the B-29 "Laggin' Dragon" flight crew.  The Veteran's separation document indicates that he served as a radio operator and mechanic in the 393rd Bombardment Squadron of the Army Air Force from March 1943 to February 1946.  In February 2003, the Veteran alleged that his flight crew transported the atomic bomb that was ultimately dropped on Nagasaki, Japan.  The Veteran stated that his plane flew the atomic bomb from a base in New Mexico to the Tinian Islands.  The Veteran stated that he sat approximately three feet from the bomb location, and he sat directly on the atomic bomb while attempting to repair a radio compass.  

In July 2003, the RO requested that the Defense Threat Reduction Agency (DTRA) verify the Veteran's account of his in-service experiences and provide an associated radiation dose.  In October 2003, the DTRA noted that the Veteran was a radio operator assigned to the B-29 aircraft "V-96," also known as the Laggin' Dragon.  This aircraft carried a "pumpkin" weapon from New Mexico to the Tinian Islands.  The pumpkin-colored, pumpkin-shaped, high explosive bomb was ballasted to weigh the same as the "Fat Man" atomic weapon.  After arriving at Tinian Island, another commander and crew took over the Laggin' Dragon and performed a weather mission as part of the Nagasaki strike force on August 8, 1945.  Historical sources indicate that some atomic bomb components were flown to the Tinian Islands and others arrived by ship.  At no time were these components assembled and armed during transport.  That is, while the evidence suggests that the Veteran was involved in the transportation of bomb components, it is not shown that he participated in the transportation of any radioactive material.

In May 2006, the Veteran stated that he transported highly classified cargo.  As a radio operator, the Veteran sat on this cargo, and the Veteran stated that he believed a component of this cargo contained nuclear (meaning radioactive) substances.  In November 2006, Dr. J.S., a physician with specialties in hematology and oncology, indicated that the Veteran served in association with the Air Force/Manhattan Project.  Dr. J.S. stated that the Veteran's plane was responsible for transporting the second atomic bomb from New Mexico to Tinian Island in 1945.  Dr. J.S. stated that the Veteran might have been exposed to radiation during this time, which could have caused the Veteran's myelodysplastic syndrome.  Dr. J.S. concluded that there was a high medical probability that the Veteran's myelodysplastic syndrome was caused by his in-service exposure to radiation.  

In February 2007, the Veteran submitted pages from a book entitled "No High Ground," which stated that the Laggin' Dragon carried, among other things, a bomb casing weighing five tons and a box filled with bomb parts.  A History of the 509th Composite Group stated that the Laggin' Dragon transported a Fat Man bomb assembly (one of three) from Kirtland Field in Albuquerque, New Mexico, to Tinian North Field in August 1945.  In March 2007, J.D., who stated that he served as a bombardier on "Crew A-2," stated that the Veteran transported the Fat Man atomic bomb in the front bomb bay of an aircraft.  J.D. indicated that this aircraft was part of the 509th Composite Group and was assigned to the 393rd bomb squadron.  

In November 2010, the DTRA, in a response to the Appellant, acknowledged the Appellant's contention that the Veteran was exposed to radiation when he "served aboard the 'Laggin' Dragon' during the dropping of the bomb on Nagasaki."  The DTRA reiterated its findings from July 2003 that the Veteran was a radio operator assigned to the Laggin' Dragon, which carried a pumpkin weapon to the Tinian Islands.  The DTRA stated that the Veteran flew aboard the Laggin Dragon on August 18, 1945 and August 22, 1945, presumably on reconnaissance missions over Japan.  Concerning any overflights of Hiroshima or Nagasaki, specific orders were issued to restrict the area within 50 miles of each target city from all U.S. military aircraft during the period four hours prior to until six hours after the atomic strike.  A dose reconstruction determined that a calculated dose for a hypothetical aircraft flying over Hiroshima at an altitude of 5,000 feet and a speed of 250 miles per hour, as early as 4 hours after the detonation, was less than a millirem (or less than 0.001 rem).  Therefore, if the Veteran flew over Hiroshima during August 18, 1945 or August 22, 1945, his calculated radiation dose would have been less than 0.001 rem.  B-29s involved in the strategic atomic bombing of Hiroshima and Nagasaki were not contaminated by their participation in nuclear operations.  Consequently, the radiation dose to anyone proximate to these aircraft following the above missions has been determined to be zero rem.  The DTRA found that Army Air Corps records did not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, Japan.  

In November 2011, the DTRA reiterated that the Veteran's aircraft carried a "pumpkin" weapon, that is, an F-31 bomb casing, from New Mexico to Tinian Island.  The DTRA indicated that this sphere was the same shape as the atomic weapon known as "Fat Man."  The DTRA again stated that at no time were the atomic bomb components assembled and armed during transport.  Based on the transport of the "pumpkin" shape, the Veteran would not have had any potential for exposure to radiation, to include an internal dose for myelodysplastic syndrome.  After the Laggin' Dragon arrived at the Tinian Islands, another crew took over operation of the aircraft, which then performed a weather mission on August 8, 1945 to August 9, 1945, as part of the strike against Nagasaki, Japan.

In June 2012, the Appellant submitted a document entitled "Laggin' Dragon: A Tribute to Crew A-2," which stated that in August 1945, the Laggin' Dragon delivered the F-31 bomb casing to the North Field.  The document indicated that special personnel took the aircraft to a remote site to load the Fat Man bomb (minus the plutonium core) into the front bomb bay.  This, the document indicated, was the bomb that was ultimately dropped on Nagasaki in August 1945.  After the Laggin' Dragon arrived on the Tinian Islands in August 1945, Crew A-2 flew two training missions, but it did not fly any combat missions due to its late arrival on the island.

In January 2014, the U.S. Army's Institute of Public Health (IPH) concluded that the Veteran's duties as a radio operator on a B-29 with service from Kirtland Field to Tinian Island in late July 1945 would not have exposed him to ionizing radiation beyond safe limits.  It was noted that there were many and varied components of the atomic bombs that were transported to Tinian Island for final assembly in late July 1945.  Those components were transported by either aircraft or ship.  The radioactive components of the bombs were not carried on the aircraft on which the Veteran served.  Based on the information in the Veteran's claims file and the IPH's research of records, the IPH estimated that the Veteran's occupational exposure to ionizing radiation over his three years of active duty did not exceed 1 millisievert annually or 3 millisieverts for his entire term of service.  

Upon review of this evidence, the Board observes that the weight of the probative evidence of record is against a finding that the Veteran was exposed to ionizing radiation in service in excess of safe limits.  The evidence of record confirms that the Veteran was indeed on board the Laggin' Dragon when it transported the Fat Man bomb assembly to the Tinian Islands in August 1945.  The weight of the evidence of record, to include historical materials submitted by the Veteran and the Appellant, further indicates, however, that this bomb was not armed with radioactive material at the time of its transport to the Tinian Islands, nor was it shown that any radioactive materials were transported by the Veteran.  Evidence from both the DTRA and the IHP indicates that Veteran was not exposed to ionizing radiation beyond safe limits as a result of this flight.  Similarly, though the Veteran himself never contended that he was exposed to radiation from the detonation of atomic bombs over Hiroshima, Japan or Nagasaki, Japan, the evidence indicates that even if he flew such missions, he would not have been exposed to unsafe levels of radiation as a result.  

While the Board acknowledges the opinions of record suggesting that the Veteran was exposed to radiation in service, the Board places little weight on these opinions because they are not supported by the evidence of record.  To the extent that the Veteran believed that he sat on a nuclear weapon, the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including sitting in close proximity to a bomb while serving as a radio operator on an aircraft.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran has not, however, demonstrated the competence to opine whether or not this bomb casing indeed contained radioactive materials.  The Veteran simply believes that he sat on radioactive materials during the flight in question.  Similarly, the November 2006 finding of Dr. J.S. that the Veteran was exposed to radiation in service is based on nothing more than the Veteran's own account of what he experienced in service, which is not otherwise supported by the most probative evidence of record.  
A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Here, the doctor's opinion was based entirely on the assumption that the Veteran was exposed to radioactive materials during service, but as discussed above, such exposure has not been shown by the evidence of record.  Accordingly, the Board affords this opinion with no probative weight.

In sum, the second Hickson element, an in-service event, injury, or disease, is not met, and the claim fails on this basis alone.  Accordingly, the Board finds that the claims of entitlement to service connection for myelodysplastic syndrome and vertigo is denied.  

Prior to closing, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's honorable, distinguished, and historically significant military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 









ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for myelodysplastic syndrome is denied.

Service connection for vertigo is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


